UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4453
SAMMIE LAMONT MCCOLLOUGH, a/k/a
Mont, a/k/a Sam,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                          (CR-00-672-DWS)


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4454
SAMMIE LAMONT MCCOLLOUGH, a/k/a
Mont, a/k/a Sam,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                          (CR-00-870-DWS)

                      Submitted: January 17, 2002
                      Decided: January 30, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.
2                   UNITED STATES v. MCCOLLOUGH
Affirmed by unpublished per curiam opinion.


                              COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sammie Lamont McCollough pled guilty to one count of bank rob-
bery and one count of armed bank robbery, in violation of 18
U.S.C.A. § 2113(a) & (d) (West 2000). He was sentenced to 160
months on each count, to run concurrently. Counsel for McCollough
has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967), raising two issues on appeal but stating that, in his view, there
are no meritorious issues for appeal. McCollough was informed of his
right to file a pro se supplemental brief but has failed to do so.

   McCollough seeks review of his guilty plea hearing for compliance
with Fed. R. Crim P. 11. McCollough pled guilty to both charges
before a magistrate judge. McCollough signed a written waiver of his
right to have his plea accepted by the district court and verbally
affirmed that waiver at his Rule 11 hearing. Our review of the rele-
vant hearing transcripts discloses that the court complied with Rule
11.

  McCollough also sought review of his sentence. The sentence was
imposed within the sentencing guideline range as determined in the
Presentence Report, to which no objections were filed. A review of
                    UNITED STATES v. MCCOLLOUGH                         3
the Presentence Report and the sentencing hearing did not reveal an
inappropriate sentence imposed by the district court. Finally, the sen-
tence was within the range prescribed by the statute of conviction.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm McCollough’s conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                             AFFIRMED